99 F.3d 1132
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jack Ray VIGUE, Plaintiff--Appellant,v.John B. TAYLOR;  H. Ponton, Assistant Warden, Operations;Michael A. Shupe;  Anita Kelly;  Corporal Zumbro;Mr. Clark;  Larry D. Huffman;  E.C.Morris;  James E. Briggs,Defendants--Appellees,andBobby W. Soles;  Major Jones;  Captain Barks Dale;Lieutenant Cotrell;  Mr. Brown;  Lieutenant RobertWilson;  Sergeant Smith, Defendants.
No. 96-6765.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 17, 1996.Decided Oct. 24, 1996.

Jack Ray Vigue, Appellant Pro Se.  Susan Campbell Alexander, Assistant Attorney General, Richmond, Virginia, for Appellees.
W.D.Va.
AFFIRMED.
Before MURNAGHAN and WILLIAMS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. § 1983 (1994) complaint.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm substantially on the reasoning of the district court.  With respect to Appellant's claims of denial of access to the courts, we note that Appellant failed to show prejudice to his litigation sufficient to survive summary judgment.   Strickler v. Waters, 989 F.2d 1375, 1383, (4th Cir.), cert. denied, 510 U.S. 949 (1993);   White v. White, 886 F.2d 721 (4th Cir.1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED